



EXHIBIT 10.6
CDI CORP.


PERFORMANCE UNITS AGREEMENT


1. Grant of Performance Units. The Company hereby grants to Brian D. Short (the
“Recipient”) 25,500 Performance Units. This Grant is subject to the terms,
definitions and provisions of the Plan, which is incorporated herein by
reference. Capitalized terms used but not defined herein shall have the meanings
set forth in the Plan. In the event of an express conflict between the terms of
this Agreement and the Plan, the Plan will prevail.
2.    Definitions.
(a)    “CDI Stock” means common stock, par value $0.10 per share, of the
Company.
(b)    “Company” means CDI Corp., a Pennsylvania corporation.
(c)    “Grant” means the grant of Performance Units to the Recipient which is
described in Section 1 of this Agreement.
(d)    “Grant Date” means January 25, 2017.
(e)    “Operating Income” means the earnings before interest and taxes of the
Company and its Subsidiaries (determined on a consolidated basis), but excluding
non-recurring charges (e.g., restructurings and write-offs), new acquisition
intangibles and stock compensation, all as determined in the sole discretion of
the Committee based on the Company’s publicly filed reports; provided, however,
that the Committee may make such exclusions and adjustments to what is included
in Operating Income as it determines in good faith (including, without
limitation, based on proposals from management).
(f)    “Plan” means the CDI Corp. Amended and Restated Omnibus Stock Plan, as
the same may be amended, amended and restated and/or supplemented from time to
time.
(g)    “Sale of the Company” means any person or entity together with its
affiliates (but in all cases, not including any Excluded Persons) acquires (by
purchase, merger or otherwise), directly or indirectly, in one transaction or in
a series of related transactions, capital stock of the Company having a fair
market value in excess of 50% of the total fair market value of the then
outstanding capital stock of the Company.  “Excluded Person” means any person or
entity who is an affiliate of the Company on the Grant Date.  For purposes of
this definition, “affiliate” has the meaning set forth in Rule 405 of the
Securities Act of 1933, as amended.
3.    Earning of Performance Units.    Up to 150% of the number of Performance
Units granted may be earned by the Recipient based on Operating Income for the
2018 fiscal year as set forth in Appendix A.


1
12343205.1.TAX

--------------------------------------------------------------------------------





4.    Vesting; Termination. Any Performance Units that were earned in accordance
with Appendix A will vest on March 31, 2019 subject to the Recipient’s
employment with the Company or one of its Subsidiaries from the Grant Date
through and including March 31, 2019. In the event that the Recipient’s
employment with the Company or any of its Subsidiaries terminates for any reason
prior to March 31, 2019 (whether such termination is initiated by the Company,
any Subsidiary or the Recipient), then all Performance Units, including any of
those that have been earned under Appendix A, shall be immediately forfeited
with no compensation, payment or other consideration due to the Recipient.
Section 11.4 of the Plan shall not apply to this Agreement.
5.    Sale of the Company. Notwithstanding anything contained in this Agreement
to the contrary, unless otherwise provided by the Committee in its sole
discretion at the time of a Sale of the Company, upon the occurrence of a Sale
of the Company that occurs prior to December 31, 2018, all Performance Units
granted hereunder shall be immediately forfeited with no compensation, payment
or other consideration due to the Recipient and none of the Performance Units
may thereafter be earned, become vested or be settled, regardless of Operating
Income for the 2018 fiscal year.
6.    Settlement; Forfeiture. For each earned Performance Unit that becomes
vested in accordance with Section 4, a stock certificate representing one share
of CDI Stock will be delivered to the Recipient within 60 days after such
vesting, or if the Recipient chooses, the shares of CDI Stock may be issued in
book entry form. The number of shares of CDI Stock payable to the Recipient
shall be decreased in accordance with Section 8 below regarding tax withholding.
7.    Dividend Equivalents. No dividends shall be paid with respect to the
Grant. In lieu thereof, if vesting of any earned Performance Unit occurs under
Section 4, the Recipient will receive (on the same day that the corresponding
Performance Units are settled) that number of additional whole shares of CDI
Stock that can be purchased (based on their Fair Market Value on the date of
vesting) with the sum of the dividends that would have been paid between the
Grant Date and such vesting date with respect to the number of shares of CDI
Stock then being delivered in settlement of the Grant. The number of shares of
CDI Stock payable to the Recipient with respect to such dividend equivalents
shall be decreased in accordance with Section 8 below regarding tax withholding.
8.    Tax Withholding. The number of shares of CDI Stock to be delivered to the
Recipient upon settlement of the earned and vested Performance Units (including
shares relating to dividend equivalents) shall be reduced by the number of
shares having a Fair Market Value equal to the minimum taxes (including, without
limitation, federal, state, local and foreign income and payroll taxes) required
by law to be withheld in connection with the settlement of the Performance
Units. The portion of any shares of CDI Stock withheld pursuant to the
applicable tax laws shall be determined by using the Fair Market Value of CDI
Stock on the date of settlement.


2
12343205.1.TAX

--------------------------------------------------------------------------------





9.    Nontransferability of the Grant. The Performance Units may not be
transferred, in whole or in part, except (a) by will or the applicable laws of
descent and distribution or (b) with the prior written approval of the
Committee, to the spouse or descendant of the Recipient or a trust for the
benefit of the spouse or descendants of the Recipient.
10.    Stock Ownership Requirements. If the Recipient is subject to any stock
ownership requirements imposed by the Company, those requirements may limit the
Recipient’s ability to sell or otherwise transfer some or all of the shares of
CDI Stock acquired by the Recipient through the Performance Units.
11.    Awards Policy. This Grant is subject to the terms and conditions of the
Policy on Cash Bonus Awards and Equity Awards Clawback for CDI Corp. and its
Related Companies. This Grant is also subject to clawback to the extent required
by Section 10D(b)(2) of the Securities Exchange Act of 1934, as determined by
the applicable rules and regulations promulgated thereunder from time to time by
the U.S. Securities and Exchange Commission.
12.    Cancellation of Performance Units and Repayment of Gains. Notwithstanding
any other provision of this Agreement, if the Committee determines that the
Recipient has entered into or intends to enter into competition with the Company
or any of its Subsidiaries, the Committee may, in its discretion, at any time
during the term of the non-competitive covenant, if any, in the employment
agreement, engagement agreement, “covenants and agreements” or similar document
between the Recipient and the Company or any of its Subsidiaries which is being
violated by such competition, (a) cancel any then-unvested Performance Units
granted to the Recipient and any dividend equivalents thereon and/or (b) require
the Recipient to pay to the Company an amount equal to the value derived from
the CDI Stock issued to the Recipient upon the settlement of any Performance
Units (including any shares received under Section 7 hereof) during the one-year
period prior to such violation.
13.     Compliance with Laws. All shares of CDI Stock issued hereunder to the
Recipient or his Personal Representative shall be transferred in accordance with
all applicable laws, regulations and listing requirements of any national
securities exchange on which CDI Stock is then traded or listed, and the Company
may take all actions necessary or appropriate to comply with such requirements
including, without limitation, restricting (by legend or otherwise) such CDI
Stock as shall be necessary or appropriate, in the opinion of counsel for the
Company, to comply with applicable federal and state securities laws, including
Rule 16b-3 (or any similar rule) of the Securities and Exchange Commission, and
postponing the issuance or delivery of any shares of CDI Stock. Notwithstanding
any provision in this Agreement to the contrary, the Company shall not be
obligated to issue or deliver any shares of CDI Stock if such action violates
any provision of any law or regulation of any governmental authority or any
national securities exchange. The Company may also condition the issuance of
shares of CDI Stock upon the prior receipt from the Recipient of any
undertakings that the Company determines are required to ensure that the shares
are being issued in compliance with federal and state securities laws.


3
12343205.1.TAX

--------------------------------------------------------------------------------





14.    Rights Prior to Issuance of Shares. Neither the Recipient nor any person
to whom the Recipient’s rights shall have passed by will or by the laws of
descent and distribution or otherwise shall have any of the rights of a
shareholder with respect to any Performance Units or any shares of CDI Stock
issuable upon earning and vesting of the Performance Units until the date of
issuance to the Recipient of such shares of CDI Stock.
15.    Performance Units Do Not Affect Employment Relationship. This Grant shall
not confer upon the Recipient any right to continue in the employ or service of
the Company or any of its Subsidiaries, nor interfere in any way with the right
of the Company or any of its Subsidiaries to terminate the employment or other
service relationship of the Recipient at any time and for any reason.
16.    Interpretation. The Committee shall have the sole power to interpret this
Agreement and to resolve any disputes arising hereunder.
17.    Acknowledgement. The Recipient acknowledges receipt of a copy of the Plan
and certain information related thereto and represents that he is familiar with
the terms and provisions thereof, and hereby accepts this Agreement subject to
all of the terms and provisions of the Plan. The Recipient has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of independent counsel prior to executing this Agreement and fully
understands all provisions relating to this Agreement. The Recipient hereby
agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee with respect to any questions arising under the
Plan or this Agreement. In addition, by entering into this Agreement and
accepting this Grant, the Recipient acknowledges that: (a) the Grant is a
one-time benefit and does not create any contractual or other right to receive
future grants, awards or other benefits in lieu of grants; (b) the Recipient’s
participation in the Plan is voluntary; (c) this Grant is not part of normal or
expected compensation for any purpose, including without limitation for
calculating any benefits, severance, termination, bonuses, retirement benefits
or similar payments; and (d) the future value of CDI Stock is unknown and cannot
be predicted, and the Recipient is not, and will not, rely on any representation
by the Company or any of its personnel regarding the future value of CDI Stock
(nor has any such representation been made).
18.    Execution of this Agreement. If the Recipient does not sign and return
this Agreement within 30 days following the Grant Date, the Company is not
obligated to provide the Recipient with any benefit hereunder and may refuse to
issue shares of CDI Stock to the Recipient in connection with this Grant. If the
Recipient receives any shares of CDI Stock in connection with this Grant but has
not signed and returned this Agreement, he will be deemed to have accepted and
agreed to the terms set forth herein.
19.    Code Section 409A. This Agreement is intended to comply with, or be
exempt from, Code Section 409A and shall be interpreted consistent therewith and
without resulting in any increase in the amounts owed hereunder by the Company.
Notwithstanding any other provision of this Agreement to the contrary, if
Recipient is a “specified employee” within the meaning of


4
12343205.1.TAX

--------------------------------------------------------------------------------





Code Section 409A and the regulations issued thereunder, and a payment or
benefit provided for in this Agreement would be subject to additional tax under
Code Section 409A if such payment or benefit is paid within six (6) months after
Recipient’s “separation from service” (within the meaning of Code Section 409A),
then such payment or benefit required under this Agreement shall not be paid (or
commence) during the six-month period immediately following Recipient’s
separation from service except as provided in the immediately following
sentence. In such an event, any payments or benefits that otherwise would have
been made or provided during such six-month period and which would have incurred
such additional tax under Code Section 409A shall instead be paid or provided to
Recipient on the earlier of (i) the first regular payroll date of the seventh
month following Recipient’s separation from service or (ii) the 10th business
day following the Recipient’s death (but no earlier than such payments or
benefits are otherwise scheduled to be paid or provided). Neither the Company
nor any of its affiliates shall have any liability or obligation to the
Recipient or any other person or entity for any taxes, interest or penalties
relating to this Agreement or the Grant, including without limitation, in the
event that this Agreement or the Grant does not comply with, or is not exempt
from, Code Section 409A.
20.    Miscellaneous. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to its choice of laws provisions.
This Agreement may be amended only by written agreement between the Company and
the Recipient. This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. This Agreement represents the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, understandings and
discussions, whether written or oral, between the parties hereto relating to the
subject matter hereof.
*     *     *     *     *     *    *


CDI CORP.
 
By: /s/ Michael S. Castleman
Signature: /s/ Brian D. Short
Name: Michael S. Castleman
Print Name: Brian D. Short
Title: President
Date: 01/27/17















5
12343205.1.TAX